Citation Nr: 0023517	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-02 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post traumatic stress disorder (PTSD).

2.  Whether the veteran is permanently totally disabled due 
to his service-connected disabilities.

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. § Chapter 35.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from April 1963 to August 
1983.

The matter as to entitlement to an increased evaluation for 
PTSD comes to the Board of Veterans' Appeals (Board) from a 
February 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that increased the 
evaluation from 50 percent to 70 percent.  The matters as to 
whether the veteran is considered totally and permanently 
disabled due to his service-connected- disabilities and 
eligibility to Chapter 35 DEA benefits arise before the Board 
from a January 1999 rating decision in which the RO 
determined that the veteran's service-connected disabilities 
did not render him totally and permanently disabled and that 
he was not eligible for Chapter 35 benefits.  

In August 1999, the veteran canceled his request for a 
hearing.  

In a VA Report of Contact form, dated in April 2000, the RO 
indicated communication with the veteran to clarify his VA 
Form 9.  The RO indicated that the veteran wished to withdraw 
his appeal regarding the issues of entitlement to increased 
evaluations for the right thigh, right knee, and left knee 
disabilities.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anger, depression, 
changing moods, compromised sleep, and lack of control.

2.  During the pendency of this appeal, the veteran was 
awarded a total disability rating based on individual 
unemployability and therefore is considered totally disabled; 
the evidence does not show that his disabilities are 
permanently totally disabling in that evidence indicates that 
the veteran's service-connected PTSD can improve with 
treatment.

3.  The veteran is not eligible for DEA benefits under 
Chapter 35.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).

2.  The criteria for a finding of permanent total disability 
have not been met.  38 C.F.R. § 3.340 (b) (1999).  

3.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for residuals of shell fragment wounds to 
the right thigh and for chondromalacia of the right and left 
knees was granted in February 1984 and assigned 
noncompensable ratings from September 1983.  The evidence on 
which the RO based its decision included service medical 
records that revealed a Purple Heart award for shrapnel 
wounds.  

Private progress notes of treatment from 1995 to 1997 related 
to the veteran's mental disorder are of record.

Service connection was initially granted for PTSD in a June 
1997 rating decision and assigned a 50 percent evaluation 
effective from December 5, 1996.  That decision was based on 
evidence of verified combat and a subsequent diagnosis of 
PTSD during VA examinations in January 1997.  At that time, 
the examiner noted that the veteran had retired from his job 
of 12 years due to stress factors.  He was unable to get 
along with his coworkers, did not socialize, was unable to 
discuss matters with his friends or family, angered easily, 
and experienced intrusive thoughts about Vietnam.  Noted is 
definite social impairment with an inability to establish and 
maintain effective or favorable relationships.  

A VA medical examination report of the joints dated in 
January 1997 reveals complaints of ongoing pain in both 
knees.  The diagnoses rendered were chondromalacia 
bilaterally and residuals of shrapnel wound to the right 
groin and posterior thigh area.  

From June to July 1997, the veteran was hospitalized at a VA 
facility for symptomatology related to PTSD.  On mental 
examination, the examiner reported that the veteran had been 
responsive to antidepressant medication.  Noted is that on 
admission, he was alert and cooperative, his mood was 
euthymic, affect full without thoughts of harming self or 
others, his thoughts were linear, he had no hallucinations, 
and was oriented with good concentration.  At discharge, the 
examiner noted that the veteran's disorder had improved and 
that he was not a danger to himself or others.  

Private medical progress notes of treatment from February to 
September 1997 disclose ongoing treatment for PTSD-related 
symptomatology.  The veteran was taking medication to control 
suicidal and intrusive thoughts.  A statement dated in 
September 1997 from a psychology resident reveals that the 
veteran went through treatment for PTSD at the Vet Center 
from 1995 to 1997.  Noted is the veteran's inability to 
interact with society and that intimacy with family members 
was severely restricted.  The veteran experienced intrusive 
thoughts, depression, nightmares, rage, inability to trust, 
unacceptable behaviors, and changing labile moods.  The 
clinician stated that if the veteran continued to work, he 
might harm himself or others.  

A VA psychiatric examination conducted in November 1997 
revealed that the veteran continued to take medication for 
depression and to aid in his sleeping.  The veteran was in 
weekly therapy sessions and had quit his job in March 1997 
due to severe emotional turmoil.  The veteran reported that 
his flashbacks had diminished, but that he continued with 
intrusive thoughts about Vietnam and combat.  He reported 
that he slept four hours per night and complained of 
increasing nightmares.  The veteran had few friends and had 
isolated himself from them without an ability to explain his 
behavior.  He also complained of anger and slept with loaded 
weapons close to his bed.  He patrolled the parameter of his 
house.  He felt guilty about surviving the War and about some 
of the things he did in Vietnam.  He cried frequently and had 
trouble with concentration.  He admitted to suicidal thoughts 
and homicidal ideation.  

On examination, the examiner noted a flat affect, and that he 
was suspicious, cautious, and depressed.  His thought content 
was normal and he displayed no psychotic symptoms.  His 
short-term memory was impaired, insight was fair, and 
judgment improved.  Diagnoses rendered were chronic and 
severe PTSD and several personality disorders; the examiner 
noted that the veteran had problems on a social and 
occupational level.  

In a November 1997 VA orthopedic examination report, the 
examiner noted diagnoses of patellofemoral syndrome; 
chondromalacia of bilateral knees, and chronic moderate 
synovitis of the left knee.  In the right knee, there was no 
hypertrophy, the medial collateral ligament and lateral 
collateral ligament were intact; and there was no 
ballottement or tenderness.  The knee flexed to 70 degrees 
and extended to 140 degrees.  As to the left knee, there was 
2+ hypertrophy with parapatellar tenderness, positive 
subpatellar crepitus on palpation and mobilization of the 
patella.  Tenderness was evident at the medial collateral 
ligament and lateral collateral ligament.  The knee flexed to 
70 degrees and extended to 140 degrees.  

VA progress notes dated in December 1997 reveal that the 
veteran had intense fights with his wife, was volatile and 
verbally abusive.  The veteran was withdrawn and did not have 
any friends.  He did enjoy riding motorcycles and he belonged 
to a motorcycle club.  The veteran reported that he lost his 
job because people made him angry, he was unable to 
concentrate, and was too volatile.  Over the prior two years, 
the veteran had been in therapy, but stated that his symptoms 
had gotten worse.  He reported that when he was driving a 
truck, at times he was overcome with tears and too distraught 
to continue to drive.  He also reported that he had about 40 
guns in the house loaded and ready and had a rottweiler dog 
to protect his property.  The examiner noted moderate to 
severe symptomatology.  

Private medical notes dated from November to December 1997 
reveal complaints of nightmares, intrusive recollections, 
detachment, diminished interest, restricted range of affect, 
difficulty with concentration, occasional suicidal ideation, 
and increased irritability and anger.  In a private 
examination conducted in December 1997, the veteran 
complained of problems with anger control, memory impairment, 
and problems with concentration.  

On examination, the physician noted that the veteran was 
oriented in all spheres, had normal speech and conversation, 
was fully cooperative, affect was restricted and flat, and 
his mood was mildly dysphoric.  Immediate auditory memory was 
mildly impaired; concentration was good.  As to his social 
functioning, the veteran reported that his wife always went 
to the store because it made him nervous.  He had been living 
in his house for eight years, but did not know the neighbors.  
Other than his weekly PTSD group and riding motorcycles, he 
had no other activities.  He reported that he was always 
tired and had no energy.  

The psychologist noted increasing nightmares, bad dreams, 
intrusive thoughts, occasional suicidal ideation, and an 
inability to control anger.  Also noted is a continuing 
problem with authority figures, which affected his ability to 
work and get along with coworkers.  Noted is that the 
veteran's symptoms were expected to continue over the next 12 
months in spite of treatment and medication.  The diagnosis 
was PTSD, chronic, with delayed onset.  

VA progress notes of treatment from 1997 to 1998 reveal 
ongoing therapy for PTSD-related symptomatology.  A note 
dated in February 1998 reveals that the veteran responded 
well to medication and that he had shown improvement.  

A VA examination of the joints dated in January 1998 
disclosed bilateral knee pain and discomfort in the right 
groin area.  There was no wasting or weakness on individual 
muscle testing.  The examiner noted that etiology of his pain 
and numbness in the right leg was unclear.  Examination 
revealed no nerve involvement in the area of the shell 
fragment wound.

In rating decision of February 1998, the evaluation for PTSD 
was increased to 70 percent disabling, effective from 
December 5, 1996.  In rating decision of January 1999, the 
veteran was granted a total disability rating based upon 
individual unemployability.

A July 1999 statement from a private psychology resident 
reveals that if the veteran were to try to work, he possibly 
would present harm to himself and others.  The clinician 
stated that the veteran was unable to interact with the 
public or his superiors in a work setting.  His ability to 
interact with society at large or be intimate with his wife 
and children remained severely restricted.  He had intrusive 
memories and nightmares about Vietnam, depression, cynicism, 
rage, inability to trust, unacceptable behaviors, and 
changing labile moods.  

A VA psychiatric examination in October 1999 disclosed that 
the veteran was living with his wife and that they were in 
the process of moving.  The veteran was repainting and fixing 
up the house in preparation for sale.  The veteran reportedly 
enjoyed his motorcycle hobby and sometimes stopped to visit 
friends when he rode.  He also had peers from PTSD group 
therapy sessions.  The veteran did experience depression and 
was short-tempered and had troubles adjusting his temper.  He 
complained of problems with his neighbor.  Also, the veteran 
complained that his sleep was compromised.  He also felt 
uncomfortable without his wife and dogs in the house.  

According to a psychiatrist at the VA center where the 
veteran was in treatment, the veteran was doing fairly well 
on divided doses of trazodone.  Mental examination revealed 
that the veteran was coherent and without psychosis, but 
tended to anger easily.  The veteran attended his PTSD 
therapy group twice a month because he did not feel like 
going more frequently.  Although he asked appropriate 
questions, was polite and kept in control of himself, his 
mood was somewhat irritable.  The examiner remarked that it 
is more likely than not that symptoms of PTSD will improve 
with treatment.  

Overall, the examiner noted that although the veteran 
manifested symptoms of PTSD, i.e., intrusive thoughts, 
dreams, irritability, he was able to maintain some meaningful 
social relationships and was able to engage in productive 
daytime activity (such as house painting and house repairs).  
Further, the veteran was able to maintain a hobby.  Also 
noted is that on discharge from inpatient PTSD treatment in 
July 1997, the veteran's condition was improved.  This 
examiner indicated that the veteran could improve with 
treatment.  Also, the veteran was reportedly doing well on 
divided doses of trazodone and it allowed him to do his 
activities.  Also noted is that the veteran was not attending 
his outpatient PTSD group therapy on a regular basis and it 
was expected that if he were to attend on a regular basis, he 
would obtain further benefit.  The diagnosis was PTSD, severe 
for traumata.  Global assessment of functioning was 51.

II. Pertinent Law and Regulations

A.  Evaluation of PTSD

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1999).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).

Under Diagnostic Code 9411, a rating of 70 percent will be 
assigned for PTSD where there is evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A rating of 100 percent under Diagnostic Code 9411 is only 
merited in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Upon careful consideration of all ascertainable and collected 
data, if a reasonable doubt arises concerning service origin, 
the degree of disability, or any other relevant matter, such 
doubt will be resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).
Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

B.  Permanent Total Disability

Total disability exists when there is present any impairment 
of mind or body, which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1999).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b) (1999).  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340 (b).

C.  Dependents' Educational Assistance, 38 U.S.C.A. Chapter 
35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent, total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (1999).

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

III. Analysis

The veteran maintains that he is entitled to a 100 percent 
evaluation for his PTSD, that he is permanently and totally 
disabled, and that he should be awarded benefits under 
38 U.S.C.A. § Chapter 35 due to his service-connected 
disabilities that render him permanently and totally 
disabled.  These matters are addressed separately below.

A.  Evaluation of PTSD

As noted above, the veteran's PTSD currently is rated at 
70 percent.  The Board has determined that pursuant to 
pertinent VA regulations, his mental disorder does not 
warrant more than a 70 percent evaluation.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Specifically, there is no 
clinical evidence of record demonstrating that the veteran's 
mental disability entails total occupational and social 
impairment, gross impairment in his thought processes or his 
ability to communicate, delusions or hallucinations, grossly 
inappropriate behavior, a persistent danger of hurting 
himself or others, inability to perform activities of daily 
living, disorientation, or memory loss for names of close 
relatives or his own name.  Id.  

Thus, impairment currently associated with the veteran's PTSD 
does not rise to the extent required for a total rating under 
Diagnostic Code 9411.  While it is true that the veteran 
currently does not work, as noted above during the most 
recent VA psychiatric examination in October 1999, the 
veteran was able to engage in productive activities around 
the house, had hobbies, and had some social interaction with 
friends and family members.  The veteran overall has 
presented evidence of improved symptomatology due to 
medication and ongoing treatment.  The examiner noted that 
during the examination, the veteran was polite, he maintained 
control, and asked appropriate questions.  He presented no 
evidence that he would inflict harm on himself or onto others 
and denied hallucinations or delusions.  Thus, in light of 
the most recent evidence of record, see Francisco at 55, the 
veteran's mental impairment is not so severe as to warrant a 
100 percent evaluation pursuant to the relevant rating 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Essentially, there is no reasonable doubt as to the extent 
and severity of the veteran's mental disorder.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The clinical 
evidence overall shows that the veteran's disability picture 
more nearly approximates criteria associated with the current 
70 percent rating, and as such, does not warrant the next 
higher rating of 100 percent under the relevant diagnostic 
code.  38 C.F.R.  Part 4, Diagnostic Code 9411.  

B.  Permanent Total Disability

In this case, the veteran is considered totally disabled 
because of unemployability.  In rating decision of January 
1999, a total disability rating based on individual 
unemployability was granted, effective from September 18, 
1997.  However, the Board has determined that the evidence 
shows that the veteran is not permanently totally disabled 
due to his service-connected disabilities.  Although the 
veteran has been granted entitlement to individual 
unemployability based on his inability to secure and maintain 
gainful employment as a result of his PTSD symptomatology 
and, as such, is considered totally disabled, there is no 
competent evidence of record to substantiate that the current 
impairment of his PTSD or other service-connected 
disabilities are permanent in nature.  

With respect to his PTSD specifically, as the examiner noted 
on the VA psychiatric examination report dated in October 
1999, in spite of the symptomatology associated with his 
mental impairment, the veteran is reasonably able to maintain 
social relationships, engage in productive activities and 
hobbies, and has improved with treatment.  The examiner noted 
that the veteran had reacted well on medication and had shown 
improvement in his condition.  Thus, there is no indication 
that such impairment is reasonably expected to continue 
throughout the veteran's life.  38 C.F.R. § 3.340(b).  
Therefore, the evidence shows that the veteran's service-
connected PTSD is not permanently totally disabling.  

In addition, the veteran's other service-connected 
disabilities also do not render him permanently totally 
disabled.  The veteran's right thigh, right knee, and left 
knee disabilities currently are rated as 10 percent, 
10 percent, and 20 percent disabling respectively.  There is 
no medical evidence that these disabilities constitute 
permanent loss or loss of use of both feet, or that they 
result in the veteran being permanently helpless or 
bedridden.  The evidence shows that the veteran's service-
connected disabilities are not permanently totally 
incapacitating.

C.  Dependents' Educational Assistance (Chapter 35) Benefits

As an initial matter, the Board observes that during the 
pendency of this appeal, effective June 3, 1999, substantive 
changes were made to the criteria for establishing commencing 
dates of an award of chapter 35 educational assistance 
benefits.  However, in view of the fact that this appeal 
involves basic eligibility to Chapter 35 benefits rather than 
the effective date of such benefit, that amendment does not 
affect the outcome of this veteran's claim.  

The veteran contends, in essence, that entitlement to Chapter 
35 dependents' educational assistance is warranted.  The 
evaluation of a claim for Chapter 35 benefits requires an 
initial determination of the veteran's eligibility for such 
benefits.  In particular, as pertinent to this case, the 
veteran must provide competent evidence that his service-
connected disabilities render him permanently and totally 
disabled.  38 U.S.C.A. Chapter 35 (West 1991).

However, due to the disposition reached by the Board in the 
preceding section of this decision, the veteran does not meet 
the required criteria for eligibility for Chapter 35 
benefits.  The Board finds that the veteran in this case is 
not an eligible person as defined by the regulation.  As 
noted above, the veteran has not submitted medical evidence 
of permanent and total disability by virtue of service-
connected disabilities.  The Board is bound by the 
regulations of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  Thus, for the reasons stated above, the Board has no 
legal authority to grant educational assistance benefits 
under Chapter 35.  Given that the law rather than the 
evidence is dispositive of this aspect of the appeal, the 
claim for Chapter 35 Dependents' Educational Assistance is 
without legal merit and is, accordingly, denied.  See 
Sabonis, supra.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.

The veteran's service-connected disabilities do not render 
him permanently totally disabled.

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals



 

